DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 5/3/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3-, 5, 6, 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that one of the two branches form an active branch. At the instant, the limitation is indefinite since both branches are active. Otherwise, a clear explanation of how the other branch is not active is required. A very broad interpretation will be given. Correction is required.

Claim 1 now requires that the inertial safety member is movably mounted on from the movable member.
First, it is unclear what is this new movable member claimed.

    PNG
    media_image1.png
    583
    1170
    media_image1.png
    Greyscale

Second, as shown above, the inertial safety member 30 is mounted to the secondary branch of the handle, not any other member. A very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,568,744 to Tenorio et al (Tenorio) in view of US Pat Application publication No 20020020039 to Spurr.  


    PNG
    media_image2.png
    882
    1511
    media_image2.png
    Greyscale

Tenorio discloses an opening control device for a door leaf of a motor vehicle. The device comprises a base (28); a handle lever (30) configured to be pivotally mounte3d on the base about a handle axis (A) comprising a main gripping branch (72) and a secondary branch (74) for extending the main branch each located on either side of the handle axis and a center of gravity (CG) located on the side of the main branch, one of the two branches forming an active branch.
The device further comprises a set of elements that comprises a movable element (C), which forms a kinematic chain configured to transmit a movement from the handle lever to a latch (46) of the opening control device to unlock the door leaf. The kinematic chain comprising at least the active branch of the handle lever.
The device also comprises an inertial safety member (94) that is distinct from the movable element and the handle lever being kinetically coupled to the secondary branch (at 96).

However, Tenorio fails to disclose that the inertial safety member comprises a main body that forms an inertial mass and a blocking element connected to the body and configured to block by inertial effect the transmission of movement by the kinematic chain.
Tenorio discloses a body that forms an inertial mass and the side of the body will block movement of the handle lever to operate the latch.

    PNG
    media_image3.png
    666
    808
    media_image3.png
    Greyscale

Spurr teaches that it is well known in the art to provide an inertial safety member (18) that defines a main body that forms an inertial mass and defines a blocking element connected to the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inertial safety member described by Tenorio with a defined surface as a blocking element, as taught by Spurr, in order to provide a defined surface to perform the blocking function of the inertial safety member.

Tenorio also fails to disclose that the inertial safety member is pivotally mounted to the secondary branch. Tenorio discloses that the inertial safety member (94) is attached to the secondary branch (74) by adhesives, mechanical fasteners, molded, etc (Col 6 Lines 27-46).
Spurr teaches that it is well known in the art to provide the inertial safety member (18) being mechanically coupled to a secondary branch of a handle (10), wherein the mechanical coupling is a pivot connection that comprises a first means (pin) and second means (hole). The main body defining a housing for the pivoting shaft (hole that receives the pivoting pin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inertial safety member described by Tenorio pivotally connected to the secondary branch, as taught by Spurr, in order to provide additional degree of movement to the inertial safety member.

Also, Spurr teaches that it is well known in the art to provide a spring to bias the inertial safety member to a desired position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inertial safety member described by Tenorio with a spring, as taught by Spurr, in order to aid in the movement of the member to a desired position.

Finally, in combination, the inertial safety member is capable of being any of the types described in claim 20.

Allowable Subject Matter
Claims 5, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be also allowed since the claim depends from claim 17.

Response to Arguments
In view of the applicant’s arguments with respect to Sperl, the previous rejection has been withdrawn.
However, a new rejection to the claim has been made on the record.
This Office Action is a non-final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 7, 2022